EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with G. Michael Roebuck on 09 September 2022.

The application has been amended as follows: 
- Claim 17, line 4, “the baseball cap” has been changed to --the first baseball cap--
- Claim 17, line 5, “the baseball cap” has been changed to --the first baseball cap--
- Claim 17, line 6, “wherein first baseball cap” has been changed to --wherein the first baseball cap--
- Claim 17, line 8, “the only the dome” has been changed to --only the dome--
- Claim 18, line 2, “a first baseball cap, wherein first baseball cap” has been changed to --the first baseball cap, wherein the first baseball cap--
- Claim 21, line 2, “wherein scooped” has been changed to --wherein a scooped--
- Claim 21, line 4, “the baseball cap” has been changed to --the first baseball cap--
- Claim 24, lines 2-3, “the baseball cap wherein the baseball cap further comprises a dome and a bill” has been changed to --the first baseball cap--
- Claim 25, line 3, “wherein the first baseball cap further comprises a dome,” has been deleted
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Hobbie (US Pat. No. 7,665,616 B1) is considered the closest prior art of record.  Hobbie teaches the baseball cap further comprises a dome, wherein a top edge of the top surface of the cap support supports only the dome of the first baseball cap so that a shape of the bill of the first baseball cap is not altered, but does not additionally teach the cap support is wider than the bill of the first baseball cap and configured to accept the bill of the first baseball cap when the bill of the first baseball cap is flattened out.  Hobbie specifically teaches slots (16 and 18) in the upper edge to accommodate a flattened out bill, wherein the cap support is narrower than the bill of the baseball cap (e.g.; see Fig. 2).  Furthermore, the prior art of record does not teach or suggest modifying Hobbie.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631